Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the limitation “the opening” lacks sufficient antecedent basis. 

Claims 2-12 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-12 will be overcome as well.
Regarding claim 8, it is unclear whether or not a “mobile device” is positively recited so that the scope of the invention includes not only a sterilization container but also a mobile device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 20190125907 A1).
Regarding claim 1, Dobrinsky teaches a container (Fig. 1) with automatic sterilization function (par. 6: Operation of any of the ultraviolet light sources can be managed by a control unit. Such operation can be predetermined and/or determined using input data acquired by one or more sensors. The control unit also can receive data from and/or provide data to a user, e.g., via one or more input/output devices.), 
the opening of the container (Fig. 1: opening 19) is combined with a first cover body (Fig. 1: cover assembly 22)
and a second cover body which are connected to each other (Fig. 1: top cap/top cover 16); 
the inner face of inner chamber of the first cover body has a reflective layer made of an arbitrary reflecting material (par. 37: An internal surface of the mouthpiece cover 22, an outer surface of the mouthpiece 18, and/or a top surface of the top cap 16 can be configured to contain the ultraviolet radiation within a region defined thereby. In an embodiment, one or more of these surfaces is configured to improve recycling of the ultraviolet radiation within the region. In an embodiment, one or more of such surfaces is capable of reflecting the ultraviolet radiation); 
a circuit structure (Fig. 1B: control unit 36); 
a suction port is disposed on the surface of the second cover body towards the first cover body (Fig. 1A: mouthpiece 18), 
at least more than one first UV light source structure irradiating the inner chamber of the first cover body (par. 9: a set of ultraviolet light sources mounted to the mouthpiece cover assembly; Fig. 1B shows the placement of the UV light source 28 on an inner surface of the cover assembly 22, which reads on arranged around the suction port because the suction port is inserted into the cover assembly 22)
and at least more than one first UV light source structure irradiating the circumference of the suction port are arranged around the suction port (par. 27: Any solution for mounting an ultraviolet light source 28 to the mouthpiece 18 can be used. For example, the ultraviolet light source 28 can be embedded within the material of the mouthpiece 18, e.g., with only a light emitting surface exposed. Alternatively, the ultraviolet light source 28 can be adhered to a surface of the mouthpiece 18 using an ultraviolet transparent material, such as a fluoropolymer, polylactide (PLA), sapphire, fused silica, and/or the like),
 another surface of the second cover body towards the container is provided with more than one second UV light source structure (par. 40: it is understood that the top cap 16 can include one or more ultraviolet light sources 28 configured to emit ultraviolet light directed into the interior of the container 12); 
all of the first UV light source structures and the second UV light source structures are electrically connected to the circuit structure to provide timed sterilizing effect (par. 6: Operation of any of the ultraviolet light sources can be managed by a control unit, par. 32: In an embodiment, the control mechanism 32 comprises a button, which when depressed, activates the ultraviolet light source 28, e.g., for a predetermined fixed amount of time and/or until the control mechanism 32 is depressed again).
Dobrinsky teaches a control unit located on the first cover (Fig. 1B: control unit 36) but does not teach wherein a circuit structure is disposed in the main body of the second cover body.
However, in the absence of any teaching to the contrary, the location of the circuit structure/control unit does not affect operation since it can be connected to the components it controls and/or a power source using wires. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Dobrinksy to be arranged on the top cap 16 (interpreted to be the second cover body) with a reasonable expectation that it would still be capable of controlling other components and receiving power. Dobrinksy modified this way is hereinafter referred to as Modified Dobrinsky.
	
	
Regarding claim 2, Modified Dobrinsky teaches a container (Fig. 1) with automatic sterilization function (par. 6: Operation of any of the ultraviolet light sources can be managed by a control unit. Such operation can be predetermined and/or determined using input data acquired by one or more sensors. The control unit also can receive data from and/or provide data to a user, e.g., via one or more input/output devices.), 
the opening of the container (Fig. 1: opening 19) is combined with a first cover body (Fig. 1: cover assembly 22)
and a second cover body which are connected to each other (Fig. 1: top cap/top cover 16); 
the inner face of inner chamber of the first cover body is provided with a first UV light source structure  (par. 9: a set of ultraviolet light sources mounted to the mouthpiece cover assembly; Fig. 1B shows the placement of the ultraviolet light sources 28 inside the inner chamber of the first cover body)
a circuit structure is disposed in the main body of the second cover body (Fig. 1B: control unit 36; see modification made in rejection to claim 1); 
a suction port is disposed on the surface of the second cover body towards the first cover body (Fig. 1A: mouthpiece 18), 
at least more than one first UV light source structure irradiating the circumference of the suction port is arranged around the suction port (par. 27: Any solution for mounting an ultraviolet light source 28 to the mouthpiece 18 can be used. For example, the ultraviolet light source 28 can be embedded within the material of the mouthpiece 18, e.g., with only a light emitting surface exposed. Alternatively, the ultraviolet light source 28 can be adhered to a surface of the mouthpiece 18 using an ultraviolet transparent material, such as a fluoropolymer, polylactide (PLA), sapphire, fused silica, and/or the like),
 another surface of the second cover body towards the container is provided with more than one second UV light source structure (par. 40: it is understood that the top cap 16 can include one or more ultraviolet light sources 28  configured to emit ultraviolet light directed into the interior of the container 12); 
all of the first UV light source structures and the second UV light source structures are electrically connected to the circuit structure to provide timed sterilizing effect (par. 6: Operation of any of the ultraviolet light sources can be managed by a control unit, par. 32: In an embodiment, the control mechanism 32 comprises a button, which when depressed, activates the ultraviolet light source 28, e.g., for a predetermined fixed amount of time and/or until the control mechanism 32 is depressed again).
	Regarding claim 6, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, and further teaches wherein the circuit structure can be disposed in the inner chamber of the first cover body (Fig. 1B: control unit 36).
Regarding claim 9, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, and further teaches wherein the quantity (par. 9: a set of ultraviolet light sources) and the orientation and tilt angle of location of the first UV light source structures irradiating the circumference of suction port on the second cover body are unrestricted, so as to thoroughly irradiate the whole circumference of the suction port (par. 25: For other mouthpiece and/or top cover configurations, the placement of the ultraviolet light source(s) can be selected based on the location of the opening 19 and/or orientation of the mouthpiece when placed in a stored configuration to direct the ultraviolet radiation to the desired location(s)). 
Regarding claim 10, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, and further teaches wherein an upright ring surface is formed around the second cover body, (Fig. 1A: ring structure around mouthpiece 18) but does not explicitly teach the more than one first UV light source structure irradiating the circumference of suction port is embedded in the upright ring surface.
However, in the absence of any teaching to the contrary, the location of the UV lights on the second cover body does not affect operation since light from the UV light sources is emitted in every direction and would be reflected throughout the inner chamber of the first cover body by the reflecting material. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Dobrinsky to have at least one first UV light source irradiating the circumference of the suction port embedded on the upright ring surface with a reasonable expectation that it would still be able to emit light to sterilize the interior of the first cover body as well as the mouthpiece. 
	
Regarding claim 12, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, and further teaches wherein the container can be any one of bottle, jar, cup and barrel types of different capacities (Fig. 1: the shape of the bottle can be interpreted to be a bottle, jar, cup, or barrel, absent any teaching of the specific structure that defines each of a bottle, jar, cup, and barrel).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Dobrinsky in view of Ou (CN 110025796 A).

Regarding claim 3, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, and further teaches wherein 
a catching groove (Fig. 1A: rim 34) 
is arranged around the first cover body
and a snap are arranged oppositely around the second cover body (Fig. 1A: lock mechanism 17); 
the snap can be combined with the catching groove, so that the first cover body can be opened and closed (par. 34: when the rim 34 is secured to the lock mechanism 17); 
Dobrinsky teaches a strap 24 opposite the catching groove and opposite to the snap (Fig. 1A) but does not teach a coupling section opposite to the catching groove and a fixing component arranged oppositely to the snap around the first cover body; the fixing component and the coupling section form a hinge; 
Ou teaches “The portable ultraviolet disinfection container comprises sterilization container body having an article storage cavity and a cover” (abstract). 
It teaches a hinge for the purpose of attaching one component to another composed of a coupling section (Fig. 1: U-shaped section opposite the locking groove in the article storage cavity 4, which is interpreted to be a first cover body) and a fixing component (Fig. 1: protrusion opposite the insertion groove on cover 4’, which is interpreted to be a second cover body).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dobrinsky to have a coupling section on the first cover body arranged opposite the catching groove and a fixing component on the second cover body, as taught by Ou, in order to form a hinge which substitutes the strap of Dobrinsky for the equivalent function of attaching a closable component on another component. 
Dobrinsky modified by Ou teaches the opening circumference of the container has a corresponding screw thread section (Fig. 1A: screw thread on container 12) but does not explicitly teach the inner face of the second cover body for combining the container has a screw thread section, so that the second cover body can be coupled tightly or separated for the particular embodiment relied upon for this rejection.
However, Dobrinsky teaches attaching a removable cover using screw threads in an alternate embodiment (par. 50: In this case, the top cover 50 includes a top cap 54, which can be removably attached to a top of a container 12 of a water bottle using any solution, e.g., complementary screw threads).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second cover body of Dobrinsky modified by Ou to have a screw thread section, as taught by Dobrinsky, in order to combine with the container, which has a corresponding screw thread section.
Regarding claim 4, Modified Dobrinsky modified by Ou teaches the container with automatic sterilization function defined in Claim 3, as set forth above, and further teaches a first sensor for combining the first cover body with the second cover body, the on/off of the first UV light source structure is subject to the open/close of the first cover body (par. 34: Alternatively, the rim 34 can include one or more sensors, which are configured to generate a signal, close a switch, and/or the like, when a bottom of the rim 34 is in contact with the top surface of the top cap 16. In either case, the rim 34 and/or sensor(s) can comprise a material whose electrical properties change when in contact with a material of the lock mechanism 17 and/or the top cap 16);
but does not teach wherein the first sensor is laid in the snap. 
However, in the absence of any teaching to the contrary, the location of the sensor does not affect operation since the sensor would be able to detect the opening and closing of the first cover body with respect to the second cover body so long as it is located on one of the surfaces of either cover body. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Modified Dobrinsky modified by Ou to be located on the snap (locking mechanism 17) with a reasonable expectation that it would still be able to detect the opening/closing of the first cover body. 
	Modified Dobrinsky modified by Ou teaches in the combination of the second cover body and container, the inner face of the second cover body corresponding to the container opening is provided with a screw thread section (see rejection for claim 3), and a second sensor is disposed on the end edge of the screw thread section connected to the main body, the on/off of the second UV light source structure is subject to the separation/combination of the second cover body and container (par. 44: Additionally, the container 12 can include one or more sensors configured to prevent the ultraviolet light source 28 from emitting ultraviolet light when the top cap 16 is not secured to the container 12. For example, the neck 14 of the container 12 can include a sensor which emits a signal, close a switch, and/or the like, when the top cap 16 is attached thereto).

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 20190125907 A1) in further view of Liao et al. (US 10076582 B1).
	Regarding claim 5, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, and further teaches wherein the circuit structure at least comprises a controller (chip) (Fig. 1B: control unit 36), a timer (par. 33: Similarly, the control mechanism 32 can include a visual (e.g., a countdown timer) or audible indication of time that is conveyed to the user), a relay (Fig. 1B: electrical connections 1B), a charge power supply (par. 31: The power source 30 can comprise, for example, a battery. In a more particular embodiment, the power source 30 comprises a rechargeable battery) 
Modified Dobrinsky teaches “The control unit also can receive data from and/or provide data to a user, e.g., via one or more input/output devices” (par. 6) indicating a need for an output device for exchanging data with the control unit but does not teach wherein that need is met by a Bluetooth module.
Liao et al. teaches a portable UV sterilization container (abstract) wherein this need is met by a Bluetooth module (C6L 14-28: In FIG. 2, a communications portion 270 is provided to support wired and/or wireless communication from sterilization device 200 to/from a remote device (e.g. via e-mail); a smart device (e.g. iPhone); or the like. In various embodiments, data transferred via communications portion 270 may include: usage data stored in memory 260, firmware data, sterilization routines, and the like. In various embodiments, wired connections may include: USB, Firewire, Apple Lightning, or the like. In addition or alternatively, embodiments may include wireless communication mechanisms, such as Bluetooth, Wi-Fi, NFC, ZigBee, Zwave, cellular data (e.g. 4G, LTE, 3G), IR, or the like. In one specific embodiment, sterilization device 200 may send a communication via Bluetooth to a smart phone to indicate that a sterilization routine has been successfully completed) 
which interacts with a smart device with an app (C6L53-63: Embodiments including additional functionality or less functionality are contemplated. In some embodiments a smart device (e.g. smart phone) may control operation of the sterilization device. For example, using an App on an iPhone, a user may direct the sterilization device 200 to begin a UV exposure cycle (e.g. directly (Bluetooth, Zig-Bee), text message, or the like), in response sterilization device 200 runs the sterilization routine, and then the sterilization device 200 indicates in response to the iPhone that the sterilization routine is finished and the baby product is ready to use).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dobrinsky to have a Bluetooth module paired with a smartphone that has an app for communicating with the sterilization apparatus, as taught by Liao et al., in order to communicate data between the user and the sterilization apparatus and to allow the user to control the sterilization apparatus. 
Regarding claim 7, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, and teaches wherein the timed sterilization time of the first UV light source structure can be set up and adjusted freely (par. 32: In an embodiment, the control mechanism 32 comprises a button, which when depressed, activates the ultraviolet light source 28, e.g., for a predetermined fixed amount of time and/or until the control mechanism 32 is depressed again),  but does not further teach within one minute, and the optimal range is 10~20 seconds; the timed sterilization time of the second UV light source structure is within three minutes, and the optimal range is 90~120 seconds.
	Liao et al. teaches wherein the sterilization time can be adjusted by selecting a programmable cycle (C5L57-67: In various embodiments, memory 260 may be used to store one or more sterilization routines that are executable on processor 250. As examples, memory 260 may store a UV sterilization process that varies an intensity of UV light for a specified amount of time: e.g. 100% UV output power for UV LED 230 for 2 minutes then 10% power for 20 minutes; 50% UV power for 5 minutes, 100% power for 2 minutes, and 50% power for 5 minutes; 25% power for 30 minutes; and the like. In various embodiments, the specific routine may be selected by the user (e.g. quick cycle, long cycle, intensive cleaning cycle, keep clean cycle, etc.)) 
It also teaches a range of 30 to 60 seconds, which reads on within one minute and teaches less than 30 seconds or the like (C526-29: Accordingly, the sterilization process is very quick, e.g. <2 minute, <30 seconds, within a range of about 30 seconds to about 60 seconds, or the like, and can be performed immediately before bottles 290 are required), but does not teach an optimal range of 10 to 20 seconds. It also teaches a range of less than about two minutes to five minutes (C2L1-3: In various embodiments, the UV exposure time is typically short, e.g. in about 30 seconds, in about 60 seconds, within 30 to 60 seconds, less than about 2 minutes to 5 minutes, etc. depending upon the intensity of UV light provided. In some cases, if the UV exposure time is sufficiently short, e.g. less than a minute, the sterilization may be considered just-in-time or on-demand), which is broader than within three minutes and encompasses 90-120 seconds. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Dobrinsky modified by Liao et al. to be able to program and select various sterilization times in the range of less than 30 seconds, 30 to 60 seconds, less than two minutes, and two to five minutes, as taught by Liao et al., in order to provide a selection of sterilization cycles for the user to select that are sufficient for disinfection. 
	According to MPEP 2144.05.I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)
…
	Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”.
	Therefore, since the claimed ranges overlap or are close to the ranges taught by the prior art, a prima facie case of obviousness exists, unless the claimed ranges can be shown to have a critically different result over the ranges of the prior art. 
	Regarding claim 8, Modified Dobrinsky modified by Liao et al. teaches the container with automatic sterilization function defined in Claim 7, as set forth above, and further teaches wherein the container has a mobile device, the mobile device has a built-in default App, so that the timed sterilization time can be set up and adjusted after Bluetooth module pairing (C54-60: In some embodiments a smart device (e.g. smart phone) may control operation of the sterilization device. For example, using an App on an iPhone, a user may direct the sterilization device 200 to begin a UV exposure cycle (e.g. directly (Bluetooth, Zig-Bee), text message, or the like), in response sterilization device 200 runs the sterilization routine).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Dobrinsky modified by Liao et al. (hereinafter referred to as Modified Dobrinsky) in further view of “The Five Best Water Bottles With a Straw” (NPL 2019).
Regarding claim 11, Modified Dobrinsky teaches the container with automatic sterilization function defined in Claim 1 or 2, as set forth above, but does not further teach wherein the suction port can be provided with a straw.
“The Five Best Water Bottles With a Straw” teaches that using a straw in a suction port (as shown in images) helps prevents spills while drinking and maintains liquid temperature in the container (pg. 1 par. 1: Let's face it: A good water bottle is pretty much essential. But sipping on the go without spilling can get a little messy. Luckily, the best water bottles with a straw will keep you dry and your beverage cool all day long). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Dobrinsky to have a straw in its suction port, as taught by “The Five Best Water Bottles With a Straw”, in order to prevent spills while drinking and maintain the liquid temperature in the container. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796     

/KEVIN JOYNER/Primary Examiner, Art Unit 1799